Per Curiam.
In September, 1935, judgment was rendered in the Supreme Court, New York county, dismissing the petitioner’s complaint for a separation and finding that the petitioner had abandoned the respondent and had refused to return though requested to do so several times. A year and two months later this proceeding was begun in the Domestic Relations Court to procure an allowance for support. An allowance may be granted by the Domestic Relations Court only upon a showing that petitioner is about to become a public charge or that there has been a substantial change in circumstances between the parties. (Matter of Collins v. Collins, 245 App. Div. 612.) The evidence wholly fails to establish either alternative. Petitioner’s offer to return, made after the institution of the proceedings and shortly in advance of the hearing, was obviously made in bad faith.
The order appealed from should be reversed and the proceeding dismissed.
Present — Martin, P. J., Townley, Dore, Cohn and Callahan, JJ.
Order unanimously reversed and the proceeding dismiss.ed.